The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 21, 2014

                                   No. 04-12-00752-CR

                                    Dionisio TORRES,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                  From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2012CRB050 L-2
                          Honorable Jesus Garza, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court